court issued an injunction against implementation. Based on that
                      injunction, the district court in this case determined that Reyes' guilty
                      plea must be withdrawn and the case dismissed.
                                    Meanwhile, the Ninth Circuit Court of Appeals overturned the
                      injunction as to A.B. 579 and remanded the injunction as to S.B. 471 to
                      the federal district court. ACLU of Nevada v. Masto, 670 F.3d 1046 (9th
                      Cir. 2012). In February 2013, the federal district court issued an order
                      narrowing the scope of the injunction against S.B. 471. The 2013 order
                      clarifies the scope of the injunction over NRS 213.1243(8), the statute
                      under which Reyes was charged.
                                    In this appeal, which was docketed before the February 2013
                      order narrowing the injunction, the parties devote the majority of their
                      efforts to arguing the scope of the 2008 injunction. These arguments are
                      significantly affected, if not eliminated, by the 2013 order clarifying that
                      the 2008 injunction does not reach NRS 213.1243(8). Although Reyes
                      briefly raises constitutional and fairness concerns about his lack of notice
                      that his conduct could subject him to a felony charge, especially given the
                      Attorney General's Office and the Legislative Counsel Bureau opinions
                      that the statute's operation had been suspended, these concerns were
                      neither fully briefed to, nor decided by, the district court. These issues
                      should be developed in the first instance in the district court. We
                      therefore vacate the district court's order granting the motion to set aside
                      an illegal conviction and sentence and remand to the district court to
                      determine: (1) the effect of the 2013 federal district court order, which
                      clarified the scope of the injunction; (2) the effect of the uncertainty, if any,
                      of the law concerning NRS 213.1243(8) at the time Reyes was charged and
                      convicted; (3) Reyes' liability under the pre-2008 statutory scheme if the

SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A

                VIE            MENIMMIEUKERili        EMIN.              &ELMEala
                     amendments cannot be enforced against Reyes; and (4) such other issues
                     as the parties may raise on remand.'
                                It is so ORDERED.




                                                                                                   J.



                                                                                                   J.
                                                             Saitta


                     cc: Hon. Jessie Elizabeth Walsh, District Judge
                          Attorney General/Carson City
                          Clark County District Attorney
                          Clark County Public Defender
                          Eighth District Court Clerk




                          "This order constitutes our final disposition of this appeal. Any
                     subsequent appeal shall be docketed as a new matter.



SUPREME COURT
        OF
     NEVADA'
                                                                  3
(0) 1947A

                RM              d41            7111°.49.7   .‘ -.--411.4eatargrrrft:157.W.P;E"-.